Order modified so as to state more definitely the matters concerning which the examination is to be had, and *922date for examination fixed for May 23, 1921, and as so modified affirmed, without costs of this appeal to either party. Held, that the moving affidavits, read in connection with the complaint and answer, are sufficient to show that the examination of the witness Mason and the taking of his deposition are material and necessary to the plaintiff to avoid a defense which has been set up, which, if unanswered and established would destroy the plaintiff’s cause of action; and are, therefore, necessary to the plaintiff’s cause of action. All concur.